1
2
3
4
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                  )      Case №: 2:16-cr-00038-MCE
                                                 )
11                   Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
12           vs.                                 )
                                                 )
13    JAMAL SHEHADEH,                            )
                                                 )
14                   Defendant.                  )
                                                 )
15
            The above named Defendant has, under oath, sworn or affirmed as to his or her financial
16
17   inability to employ counsel or has otherwise satisfied this Court that he or she is financially

18   unable to obtain counsel and wishes counsel be appointed to represent him or her on

19   Compassionate Release. Therefore, in the interests of justice and pursuant to the U.S. CONST.,
20
     amend VI and 18 U.S.C. § 3006A,
21
            IT IS HEREBY ORDERED that Brian McComas is appointed to represent the above
22
     defendant in this case effective nunc pro tunc to April 7, 2021, substituting the Federal
23
24   Defenders Office appointed per G.O. 595.

25   ///

26   ///
27   ///
28
     ///
                                                      -1-
1          This appointment shall remain in effect until further order of this court.
2          IT IS SO ORDERED.
3
     Dated: May 4, 2021
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
